Mr. Presiding Justice Ball delivered the opinion of the court. By the admitted facts, ¡November 26,1894, James Taylor owed Thomas J. Marshall $2,200, and to secure the payment of this debt Taylor on that day deeded the lands in question to Marshall. Afterwards Marshall, to secure a debt he owed to the firm of Carson, Pirie, Scott & Co., deeded the same lands to George Scott. In equity each of these deeds, though absolute in form, was a mortgage. Jul)r 12, 1898, Scott sold these lands and paid the moneys received therefor to said firm. May 7,1896, Marshall died intestate, without issue, leaving the complainant below, his widow. She became the administratrix of his estate and, before July 28, 1898, when the estate was settled, paid out of that estate and out of her own moneys the debt due from Marshall to said firm. When this debt was paid the title of Scott, the equitable mortgagee, ceased, and the case stood as if there had been a formal reconveyance from Scott to Marshall, or, to phrase it differently, said firm thereafter held the proceeds of said lands as a naked trust for the benefit primarily of the person or persons who at and because of Marshall’s death became entitled thereto as his representative or representatives, and the remainder, if any, was held by said firm for the benefit of Taylor. Taylor is not before the court. He is not here asking said firm to account to him for such remaining moneys. The decree provides for the payment of $2,500 to complain'ant below by said firm. If she is entitled to the whole of the indebtedness from Taylor to Marshall, it is admitted that this amount is correct. The court will not do a useless thing. Hence, in the event that the interest of Marshall in these lands was personal property, the court did not err in failing to compel an accounting in this suit to ascertain the amount received by said firm from the sale of the lands in question. It is provided in the third clause of section 1, chapter 39, Revised Statutes, “ Descent,” that where one dies leaving a widow surviving and no child or children or descendants of a child or children (after payment of all just debts) one-half of the real estate and the whole of the personal estate shall descend to such widow. It is the settled law of this state that the interest of a mortgagee in lands is personal estate, and it passes by his will, or, upon his death intestate, as personal property. Lightcap v. Bradley, 186 Ill. 510, 520, and authorities cited. It follows, under the’ facts of this case, that the entire interest Marshall had at the time of his death in the Taylor lands passed to the complainant below, and that plaintiffs in error had and have no title thereto or equity' therein. The decree, finding that this fund to the amount of §2,500 belongs to Mrs. Rehm, that the brothers and sisters of Marshall have no interest therein, and that the cross-bill be dismissed for want of equity, is correct. We therefore affirm the decree of the Superior Court. Affirmed.